Title: To Thomas Jefferson from James Madison, 15 January 1825
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpellier
                            Jany 15. 1825
                    I am sorry Mr Tucker requires time for deliberation. It shews the difficulty in our Country of withdrawing talents from rival pursuits into the service of Education. I do not think he will have chosen the best of literary careers, if he devotes himself to Novel writing. The public taste is nearly satiated with the fashionable, perhaps the best species, in which the success of Walter Scott has kindled so extensive an emulation. I wish the plea of Mr F. may not cover or be combined with, political asperations, more to be dreaded by us than the Muse he is courting; to whom his occasional addresses would not be prevented  and might even be improved  by the atmosphere in which his professorship would place him. The time he asks must of course be limited to the moment when an option presents itself.Mr Cabell’s letter makes it probable that the projected removal of William & Mary, will be stifled by the covering put by its friends on the arcana of its affairs. I hope the occasion will bring into view the sound principles on which the claims of corporations ought to be decided. It would be well also, if it should lead to a standing law limiting all incorporating acts to a certain period, and to the practice of specifying in every case the amount of property tenable by those artificial Beings.Always yours
                        James Madison